Citation Nr: 1243905	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for a left knee disability manifested by limitation of extension.

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from September 1997 to January 1998, and had regular active service from February 2003 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2006 and September 2007 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Columbia, South Carolina.

In May 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in Columbia, South Carolina.  A transcript of the proceeding has been associated with the claims file.  

In September 2009, and again in April 2011, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

With regard to the Veteran's left knee increased rating claim, by way of background and as noted in the Board's April 2011 remand, an October 2004 rating decision granted service connection for residuals of a left knee ACL tear and assigned a 10 percent disability rating under Diagnostic Code 5259, effective April 15, 2004.  On August 30, 2006, the Veteran filed a claim for an increased rating.  A December 2006 rating decision denied the Veteran's claim, which the Veteran appealed herein.  Subsequently, a September 2007 rating decision continued the 10 percent rating, but evaluated the disability under Diagnostic Code 5261 rather than 5259.  Then, a January 2011 rating decision granted additional, separate ratings of 10 percent each for instability under Diagnostic Code 5257 and for limitation of flexion under Diagnostic Code 5260, both effective May 11, 2007.  As indicated by the Board in its April 2011 remand, the RO in a May 2012 rating decision granted earlier effective dates of August 30, 2006 for both of the separate 10 percent ratings for instability and limitation of flexion (Diagnostic Codes 5257 and 5260).  The Veteran did not appeal the January 2011 or May 2012 rating decisions herein, and, therefore, those separate ratings are not before the Board.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee limitation of extension disability is manifested by limitation of extension to 10 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent disabling for a left knee disability manifested by limitation of extension are not met.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased evaluation for his left knee disability manifested by limitation of extension, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Veteran was provided with VCAA notice in September 2006 explaining that he may submit evidence showing that his disability had increased in severity and any effect it may have on his employment and daily life, and explaining which evidence he was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  Therefore, the Board finds that the notice requirements under the VCAA have been satisfied.  The notice also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.  In that regard, the Board notes that the Veteran's claim was previously remanded by the Board in September 2009 so that, among other things, the Veteran could be provided with an opportunity to provide the RO with a completed Form 21-4142 authorization to obtain any outstanding private treatment records from Dr. L., and also so that his more recent VA treatment records dated since April 2009 could be associated with the claims file.  Pursuant to the Board's September 2009 remand, the RO sent a December 2009 letter to the Veteran requesting that he provide copies of any relevant private treatment records from Dr. Lee, or that he provide a Form 21-4142 authorization so that the records could be requested by the RO.  The Veteran replied in December 2009 with additional records from Dr. L., but no Form 21-4142.  Also, the Board notes that all of the Veteran's VA treatment records dated through May 2012 have been associated with the paper and electronic claims files.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In April 2011, the Board again remanded the Veteran's claim, including so that he could again be provided with another opportunity to identify any outstanding treatment records for VA to obtain.  Pursuant to the Board's April 2011 remand, the RO sent an April 2011 letter to the Veteran requesting that he provide completed forms 21-4142 for every private health care provider that had treated his left knee since 2005 (or that he may send the records himself).  Later, in April 2011, the Veteran replied by sending a completed Form 21-4142 authorization for Dr. L. and reflecting only one date of treatment, May 22, 2007, and with a notation that these records pertained to his right knee (not his left knee), and that they were already associated with the claims file and that all other treatment was at the VA medical center.  As noted above, the RO obtained the Veteran's VA treatment records.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2012).

With regard to his claim for an increased evaluation for his left knee disability manifested by limitation of extension, the Veteran was provided with VA examinations in October 2006, August 2007, and January 2010.  The Board notes that the most recent January 2010 VA examination was performed pursuant to the Board's April 2011 remand directive based on the Veteran's alleged worsening since his prior VA examination.  There is no evidence indicating that there has been a material change in the severity of the Veteran's left knee disability since the time of the last VA examination in January 2010.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  The Board finds the October 2006, August 2007, and January 2010 VA examinations to be adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's left knee disability manifested by limitation of extension under the applicable rating criteria.  The Board also finds, in light of the above, that there was substantial compliance with the Board's April 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2012).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a (2012).  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2012).



Diagnostic Code 5261, Leg, Limitation of Extension, provides for evaluations as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code (2012).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating. 64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a (2012).

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a (2012).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, incoordination, instability, and atrophy.

The Veteran's left knee disability manifested by limitation of extension is currently assigned a 10 percent disability rating under Diagnostic Code 5261, effective August 30, 2006.  38 C.F.R. § 4.71a (2012).  The Veteran seeks an increased rating.

As noted above, the Veteran's left knee disability manifested by limitation of extension is evaluated under Diagnostic Code 5261, which provides a 10 percent rating for limitation of extension to 10 degrees, and the next higher rating of 20 percent is provided for limitation of extension to 15 degrees.

The Veteran was provided with VA examinations relating to his claim in October 2006, August 2007, and January 2010.  The October 2006 VA examination report reflects that physical examination revealed full extension of the left knee to zero degrees, with no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive motion.  The August 2007 VA examination report reflects that physical examination revealed limitation of extension to 10 degrees, with no additional limitation of motion following repetitive motion.  The January 2010 VA examination report reflects that physical examination again revealed full extension of the left knee to zero degrees, with no additional limitation of motion following repetitive motion.  

The Board also acknowledges several VA treatment records dated through may 2012, none of which reflect limitation of extension by more than 10 degrees.

In light of the above evidence of record, the Board finds that a the preponderance of the evidence is against granting a rating in excess of 10 percent disabling for the Veteran's left knee disability manifested by limitation of extension.  As shown above, there is no medical evidence of record showing that the Veteran's left knee meets or approximates limitation of extension to 15 degrees so as to meet the criteria for the next higher 20 percent rating under Diagnostic Code 5261.  

The Board has considered whether the Veteran's left knee disability manifested by limitation of extension would be entitled to a compensable rating under any other Diagnostic Code.  As noted in the introduction, however, the Veteran's separately assigned ratings for left knee instability under Diagnostic Code 5257 and for limitation of flexion under Diagnostic Code 5260 are not presently before the Board.  Likewise, Diagnostic Code 5003 provides for rating degenerative arthritis based on limitation of motion, such that assigning a rating under that code would also constitute impermissible pyramiding.  

As noted, the Veteran's knee disability was originally evaluated under the criteria of Diagnostic Code 5259.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Veteran is more appropriately rated under other diagnostic criteria involving limitation of motion and instability as the evidence does not show the meniscus has been removed.  Accordingly, the change in diagnostic code was appropriate.  

The Board has also considered whether the Veteran is entitled to a separate rating pursuant to Diagnostic Code 5258 which provides a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  The Veteran did not report locking during the VA examinations in October 2006 and August 2007, however, he did report locking in January 2010.  On examination, however, the McMurray test was normal and no abnormality with respect to the meniscus was diagnosed.  In addition, the other medical evidence dated in proximity to the claim for an increase and thereafter does not show that the Veteran has a meniscal abnormality.  Accordingly, while the Veteran is competent to report that he experiences a symptom, such as locking, and there is no reason to doubt his credibility,  the medical evidence is most probative as to whether he has a meniscal abnormality warranting a separate rating.  Accordingly, the Veteran's statement is outweighed by the medical evidence which specifically tested for a meniscal abnormality and did not find one.

The Board has also considered whether the Veteran may be entitled to a higher rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the evidence does not demonstrate functional limitation after repetitive motion due to pain, weakness, excess fatigability, or incoordination so as to meet the criteria for the next higher rating.  On examination in October 2006, the Veteran denied flare-ups.  In August 2007, he reported flare-ups of pain on a weekly basis which could last for hours.  He did not, however, report any additional functional limitations, such as additional limitation of motion, resulting from flare-ups.  In January 2010, he reported flare-ups of intermittent daily pain about 15 minutes at a time but did not report any additional functional limitations, such as additional limitation of motion resulting from the flare-ups.  As such, the Board finds that the currently assigned evaluation is appropriate for the Veteran's left knee disability manifested by limitation of extension.

During the Board hearing, the Veteran asserted that he was entitled to separate ratings for limitation of motion and instability.  He described the flare-ups of pain during the day as feeling like someone was stabbing him with a knife or something.  He also testified that he was not then employed due to lack of work.  He also reported that he applied for a job and was told that with the weight he would have to lift, he could not be hired with his knee disorder.  With respect to the hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the hearing, the case was remanded in order to obtain additional treatment records and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  
 
The Board notes that the Veteran is competent to report that his left knee disability manifested by limitation of extension has worsened, and that he experiences symptoms, including left knee pain and swelling.  The Board concludes, however, that the more probative evidence consists of the objective findings, particularly ranges of motion, prepared by the VA examiners, who were specifically asked to address the severity of the Veteran's left knee disability.  Therefore, the Board concludes that the evidence preponderates against a finding that an increased evaluation is warranted for any period of time that is covered by this claim.  There are no distinct periods of time when the evidence shows that the Veteran is entitled to a higher evaluation based on different facts.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In summary, for the reasons explained above, the Board finds that entitlement to an evaluation in excess of 10 percent disabling for the Veteran's left knee disability manifested by limitation of extension is not warranted.  There is not an approximate balance of evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to VA regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's left knee disability manifested by limitation of extension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability, manifested by pain and swelling which ultimately results in limitation of extension, with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As such, extraschedular rating is not appropriate.


ORDER

An evaluation in excess of 10 percent disabling for a left knee disability manifested by limitation of extension is denied.


REMAND

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from September 1997 to January 1998, and had regular active service from February 2003 to April 2004.  He claims that he has a right knee disability secondary to his service-connected left knee disability.  

Specifically, the Veteran asserted at the Board hearing that his service-connected left knee disability caused him to have an altered gait or otherwise place added stress on his right knee.  See Transcript at 4-5.  The Veteran also testified that he injured his right knee playing basketball (post-service in 2007) due to falling as a result of his service-connected left knee.  See Transcript at 7.  VA treatment records reflect that he underwent a right anterior cruciate ligament (ACL) reconstruction in July 2007.  As noted in the introduction above, in January 2011, the RO granted a separate 10 percent disability rating for instability of the Veteran's service-connected left knee based on recent medical evidence reflecting the Veteran's reports of left knee instability or giving way.

The Veteran submitted a May 2007 letter from Dr. L. in which he opined, among other things, that any evidence of chondrosis or increased wear could be explained by overstress due to the Veteran's left knee disability.

The Veteran was provided with a VA examination in February 2008, and the examiner opined that the Veteran's right lateral meniscus tear and ACL tear were less likely than not secondary to his left knee disability, reasoning in part that there was no medical evidence of instability of the Veteran's service-connected left knee.  

In September 2009, the Board remanded the Veteran's claim so that he could be afforded a new VA examination to address whether the Veteran had a right knee condition that was aggravated (permanently worsened) by his left knee disability.  The Veteran was then provided with a January 2010 VA examination.  The January 2010 VA examiner recorded diagnoses of right knee pain and a history of ACL reconstruction, and that his right knee condition was less likely as not caused or aggravated by his left knee disability.  The examiner reasoned that the Veteran's left knee ACL reconstructions were stable on examination, and that as noted by Dr. L. in his May 2007 letter, the ACL tear on the right knee cannot be attributed to the ACL tear on the left knee.

In April 2011, the Board again remanded the Veteran's claim so that an addendum VA medical opinion could be obtained from the January 2010 VA examiner to address recent medical evidence of degenerative changes in the Veteran's right knee and to provide a rationale if no degenerative changes are found to exist in the Veteran's right knee.  See, e.g., VA MRI Report, March 2007; VA Treatment Records, March 2008 and April 2009.  The remand also asked that the VA examiner address the Veteran's contention that he fell (in 2007) and injured his right knee as result of his left knee disability.  

An April 2011 VA addendum opinion prepared by the same examiner who performed the January 2010 VA examination reflects that he acknowledged that the March 2007 VA MRI report showed a degenerative meniscal tear, and that the March 2008 VA treatment records (including an x-ray) showed degenerative changes in the right knee, but nevertheless opined that there were no degenerative changes based on radiographs taken shortly prior to the examination in April 2009.  With regard to the Veteran's assertion that he fell in 2007 and injured his right knee due to his service-connected left knee giving out, the April 2011 VA addendum opinion reflects that the examiner summarily opined that the Veteran's report was not sufficient evidence to link his right knee condition to his left knee disability.  No further explanation was provided by the VA examiner as to whether it is at least as likely as not that the Veteran's right knee disability may be due to a post-service fall caused by his left knee disability.  Based thereon, regrettably, the Board finds that another remand is necessary so that the Veteran may be afforded a new VA examination relating to his claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran also raised the issue of entitlement a total disability rating based on individual unemployability (TDIU) by asserting that he was not working and he was denied a job due to his service-connected disability.  See May 2009 hearing transcript.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the claim for TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  While the Board previously referred this claim to the RO, no action has been taken, therefore, the issue is addressed herein.  In addition, the Veteran reported that he was going to pursue VA Vocational Rehabilitation.  Accordingly, any Vocational Rehabilitation records/ file should be obtained on remand.  The RO should provide him with notice pursuant to the Veterans Claims Assistance Act and request that he complete a TDIU claim form.  It is noted that this claim is ultimately intertwined with the service-connection claim remanded herein and therefore action will be deferred on the TDIU claim until that claim has been adjudicated on appeal.  

In addition, as the Veteran receives medical care through VA, obtain any VA medical records dating from December 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to how to substantiate a claim for increase based on TDIU pursuant to 38 C.F.R. § 3.159 and request that he complete a TDIU claim form.  Then conduct any development deemed appropriate based on the completed claim form.

2.  Obtain VA medical records dating from December 2011.

3.  Obtain any VA Vocational Rehabilitation file/records pertaining to the Veteran.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disability, including any degenerative/arthritic condition and any ACL reconstruction residuals.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file and conducting a thorough examination, the examiner should render an opinion as to whether it is at least as likely as not that any right knee disability found on examination began in or is related to active service.

Also, is it at least as likely as not that any current right knee disability is due to the Veteran's service-connected left knee disability.

Is it at least as likely as not that current right knee disability was aggravated by a) an altered gait or otherwise added stress resulting from his left knee disability, and b) falling in 2007 as a result of his left knee disability.  Please note that the Veteran is service-connected for left knee instability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left knee disability.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Ensure the examination report is adequate and perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claims pertaining to service connection for a right knee disability and TDIU are denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


